20-22476-rdd         Doc 847         Filed 07/31/20 Entered 07/31/20 14:04:37                        Main Document
                                                  Pg 1 of 8



 KELLEY DRYE & WARREN LLP                                     MASLON LLP
 101 Park Avenue                                              3300 Wells Fargo Center
 New York, New York 10178                                     90 South Seventh Street
 Tel: (212) 808-7800                                          Minneapolis, Minnesota 55402
 Fax: (212)-808-7897                                          (612) 672-8200
 James S. Carr, Esq.                                          Clark T. Whitmore, Esq.
 Kristin S. Elliott, Esq.                                     Jason Reed, Esq.

Counsel for U.S. Bank National Association,
as Subsidiary Unsecured Notes Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------- X
In re:                                                     :
                                                           :
FRONTIER COMMUNICATIONS                                    :             Chapter 11
                               1
CORPORATION, et al.,                                       :
                                                           :             Case No. 20-22476 (RDD)
                            Debtors.                       :
                                                           :             (Jointly Administered)
                                                           :
 --------------------------------------------------------- X

 PRECAUTIONARY OBJECTION AND RESERVATION OF RIGHTS OF U.S. BANK
 NATIONAL ASSOCIATION AS SUBSIDIARY UNSECURED NOTES TRUSTEE TO
CONFIRMATION OF DEBTORS’ THIRD AMENDED PLAN OF REORGANIZATION
 OF FRONTIER COMMUNICATIONS AND ITS DEBTOR AFFILIATES PURSUANT
        TO CHAPTER 11 OF THE BANKRUPTCY CODE [DKT. NO. 649]

         U.S. Bank National Association, as indenture trustee2 (in such capacities collectively, the

“Subsidiary Unsecured Notes Trustee”) under three Subsidiary Unsecured Notes Indentures,3


         1
           The last four digits of Debtor Frontier Communications Corporation’s tax identification number are 9596.
Due to the large number of debtor entities in these chapter 11 cases, which are being jointly administered, a
complete list of the debtor entities and the last four digits of their federal tax identification numbers are not provided
herein. A complete list of such information may be obtained on the website of the Debtors’ proposed claims and
noticing agent as http://cases.primerclerk.com/ftr. The location of the Debtors’ service address for purposes of these
chapter 11 cases is: 50 Main Street, Suite 1000, White Plains, New York 10606.
         2
          Defined terms shall have the meanings set forth in the Debtors’ Third Amended Plan of Reorganization,
dated June 30, 2020, Dkt. No. 649.
         3
           U. S. Bank National Association serves as the indenture trustee under each of the following Subsidiary
Unsecured Notes Indentures: (a) that certain Indenture, as amended or supplemented, dated as of December 1, 1993,
by and between Frontier California Inc. (formerly known as GTE California Inc.), as issuers, and U.S. Bank
National Association (as successor to Bank of America National Trust and Savings Association); (b) that certain
Indenture, as amended or supplemented, dated as of November 1, 1993, by and between Frontier Florida LLC


4838-1750-8550v.2
20-22476-rdd        Doc 847       Filed 07/31/20 Entered 07/31/20 14:04:37                    Main Document
                                               Pg 2 of 8



and on behalf of the holders of $700 million in outstanding principal amount of Subsidiary

Unsecured Notes issued respectively by the Debtors Frontier California Inc., Frontier Florida

LLC, and Frontier North Inc. (the “Subsidiary Debtors”),4 hereby respectfully submits this

precautionary objection and reservation of rights (the “Precautionary Objection”) in connection

with the hearing on confirmation of the Debtors’ Third Amended Plan of Reorganization, dated

June 30, 2020, Dkt. No. 649 (the “Plan”).

I.       INTRODUCTION

         The Subsidiary Debtors are each important and separate operating subsidiaries of Debtor

Frontier Communications Corporation that were acquired as it expanded its telecommunications

business into new states. Each Subsidiary Debtor remains obligated to its own creditors for

hundreds of millions of dollars of indebtedness evidenced by its own unsecured notes that trade

independently of the indebtedness and notes issued by Debtor Frontier Communications

Corporation. The Subsidiary Debtors are solvent entities that generate hundreds of millions of

dollars of positive cashflow from their business operations, a significant portion of which is used

by other affiliated Debtors including Frontier Communications Corporation. As a result, the

Subsidiary Debtors hold substantial assets consisting of Intercompany Claims, which continue to

grow as superpriority administrative expense claims during these Bankruptcy Cases.5




(formerly known as GTE Florida Inc.), as issuer, and U.S. Bank National Association (as successor to NationsBank
of Georgia, National Association); (c) that certain Indenture, as amended or supplemented, dated as of January 1,
1994, by and between Frontier North Inc. (formerly known as GTE North Inc.), as issuer, and U.S. Bank National
Association (as successor to The First National Bank of Chicago).
         4
          U. S. Bank National Association does not serve as indenture trustee for the Subsidiary Unsecured Notes
issued by Frontier West Virginia but it does serve as paying agent for those notes.
         5
           See Final Order (I) Authorizing the Debtors to (A) Continue to Operate Their Cash Management System,
(B) Honor Certain Prepetition Obligations Related Thereto, (C) Maintain Existing Business Forms, and (D)
Continue to Perform Intercompany Transactions, (II) Granting Superpriority Administrative Expense Status to
Postpetition Intercompany Balances, and (III) Granting Related Relief [Dkt. No. 363] (the “Cash Management
Order”).


                                                        2
4838-1750-8550v.2
20-22476-rdd        Doc 847      Filed 07/31/20 Entered 07/31/20 14:04:37                  Main Document
                                              Pg 3 of 8



         Under the Plan, only the Frontier Communication Corporation unsecured notes (at the

parent level) will be impaired while the structurally senior Subsidiary Unsecured Notes are to be

allowed in full and Reinstated as Unimpaired Class 9 Claims. Because the Reinstated Subsidiary

Unsecured Notes will remain outstanding long after the effective date of the Plan, the Subsidiary

Unsecured Notes Trustee and certain holders of the Subsidiary Unsecured Notes (who support

the Plan generally), have sought and obtained assurances from the Debtors that the Debtors will

not use Class 13 of the Plan to eliminate Intercompany Claims belonging to the Subsidiary

Debtors or use their rights to engage in Restructuring Transactions in ways that would prejudice

or impair the relative economic and legal position of the Subsidiary Unsecured Notes within the

Debtors’ overall capital structure.

         On July 15, 2020, in response to these concerns,6 the Debtors filed the Notice Of

Treatment Of Certain Intercompany Claims Pursuant To The Plan [Dkt. No. 729], assuring the

Subsidiary Unsecured Notes Trustee that:

         pursuant to the Plan and Disclosure Statement, (a) the prepetition and post-petition
         Intercompany Claims owed to Frontier Southwest Incorporated, Frontier Florida
         LLC, Frontier California Inc., Frontier North Inc., and Frontier West Virginia Inc.
         (collectively, the “Notice Subsidiaries”) will be Reinstated and (b) the
         Restructuring Transactions contemplated by the Plan will not prejudice or impair
         (i) the separate corporate existence of the Notice Subsidiaries or (ii) the structural
         seniority of the notes issued by the Notice Subsidiaries relative to the other Debtors.

         Consistently, a draft version of the Plan’s Restructuring Transactions Memorandum was

delivered to the Subsidiary Unsecured Notes Trustee on the same date reiterating that none of the

Restructuring Transactions contemplated by the Plan would impair the Intercompany Claims

running in favor of any Subsidiary Debtor and that Intercompany Claim liabilities of the




       6
         See Limited Objection of U.S. Bank National Association as Subsidiary Unsecured Notes Trustee to
Approval of Debtors’ Disclosure Statement [Dkt. No. 596].


                                                      3
4838-1750-8550v.2
20-22476-rdd        Doc 847     Filed 07/31/20 Entered 07/31/20 14:04:37               Main Document
                                             Pg 4 of 8



Subsidiary Debtors would be cancelled. Further, it described the intended Restructuring

Transactions as ones that would only involve the formation of additional holding companies, and

accordingly not threaten the structural seniority of the Subsidiary Unsecured Notes or the

existing status of the Subsidiary Debtors.

         The Debtors also have provided the Subsidiary Unsecured Notes Trustee with a list of the

intercompany balances owed to the Subsidiary Debtors as of June 30, 2020, confirming that

Intercompany Claims continue to accrue in favor of the Subsidiary Debtors as a result of their

positive cash flow.

         The Debtors have further agreed, in lieu of providing discovery to the Subsidiary

Unsecured Notes Trustee, to negotiate confirmation order language addressing these intentions

and assurances, but unfortunately the language has not yet been finalized. The Unsecured

Subsidiary Notes Trustee has most recently asked the Debtors to include the following specific

language (the “Suggested Language”) and is waiting for affirmation or further comments:

         Notwithstanding anything to the contrary in the Plan or this Confirmation Order,
         the Debtors shall not, and shall not cause any of their affiliates to extinguish, cancel,
         materially and adversely modify, release or otherwise forgive any prepetition or
         post-petition Intercompany Claims owed by them to Frontier Southwest
         Incorporated, Frontier California Inc., Frontier Florida LLC, Frontier North Inc.
         and/or Frontier West Virginia Inc. (and their respective successor entities) (each of
         the foregoing, a “Subsidiary Debtor”), including, without limitation, as part of a
         Restructuring Transaction under the Plan. The amounts of all Intercompany Claims
         owing to each of the Subsidiary Debtors as of the calendar month end immediately
         preceding the Confirmation Date and the Effective Date shall be provided by the
         Debtors or the Reorganized Debtors, as the case may be, to counsel for the
         Unsecured Subsidiary Notes Trustee within thirty (30) days of such calendar month
         end. In accordance with the Restructuring Transactions Memorandum, the Debtors
         shall on the Effective Date cancel those Intercompany Claims constituting
         obligations of any of the Subsidiary Debtors to other Debtors pursuant to Class 13
         of the Plan.

         Notwithstanding anything in the Plan or this Confirmation Order respecting
         Restructuring Transactions, the Debtors or the Reorganized Debtors, as the case
         may be, shall not (x) adversely alter or impair the separate legal identity of any
         Subsidiary Debtor as currently constituted, (y) materially and adversely alter or

                                                    4
4838-1750-8550v.2
20-22476-rdd         Doc 847        Filed 07/31/20 Entered 07/31/20 14:04:37                       Main Document
                                                 Pg 5 of 8



         impair the nature of the business operations of any Subsidiary Debtor as currently
         constituted, including, without limitation, through a merger or sale of all or
         substantially all of their respective assets, or (z) adversely impair the structural
         seniority of the Subsidiary Unsecured Notes to any indebtedness issued or
         reinstated under the Plan to the extent that it may exist by reason of the existing
         parent/subsidiary relationships of the Subsidiary Debtors to other Debtors and
         Reorganized Debtors.

         In the unexpected event mutually acceptable language cannot be agreed to by the time of

the Confirmation Hearing, the Subsidiary Unsecured Notes Trustee reserves the right to object to

confirmation of the Plan.7 The Subsidiary Notes Trustee also reserves the right to object to any

modification of the Plan or language in the confirmation order that affects the rights and interests

of the holders of the Subsidiary Notes.

II.      THE SUGGESTED LANGUAGE IS APPROPRIATE TO AVOID IMPAIRMENT
         OF THE SUBSIDIARY UNSECURED NOTES AND TO PRESERVE THE
         INTEGRITY OF THE DEBTORS’ SEPARATE BANKRUPTCY ESTATES IN
         THE ABSENCE OF SUBSTANTIVE CONSOLIDATION.

         The Plan treats the Subsidiary Unsecured Notes Claims in Class 9 of the Plan as

Unimpaired and Reinstates them within the meaning of 11 U.S.C. § 1124. See Definition of

“Unimpaired” and “Reinstated,” Plan at pp. 14, 19. Consistently, the Plan provides that every

Class 9 Claim Holder, including all of the Subsidiary Unsecured Notes holders, are conclusively

deemed to accept the Plan under 11 U.S.C. § 1126(f). Plan at p. 31.

         Section 1124 of the Bankruptcy Code provides, in relevant part, that a class of claims or

interests is impaired unless the plan “leaves unaltered the legal, equitable, and contractual rights



          7
            Such grounds could include, without limitation, that the Debtors’ unfettered power to cancel
Intercompany Claim assets belonging to the Subsidiary Unsecured Notes issuers under Class 13 or to engage in
broadly defined Restructuring Transactions that could prejudice the existence or relative senior position of the
Subsidiary Unsecured Notes issuers within the Debtors’ corporate structure would, without limitation: (1) be an
impairment of the contractual, legal or equitable rights of Class 9 within the meaning of 11 USC §1124, (2) be a
denial of the rights of Class 9 creditors to vote for or against the Plan, (3) be an improper substantive consolidation
of the bankruptcy estates of the Subsidiary Unsecured Notes issuers with other Debtors’ estates to the improper
detriment of Class 9 creditors, and (4) in an extreme case impair the Debtors’ ability to establish that the Plan is
feasible from the perspective of the Subsidiary Debtors.


                                                           5
4838-1750-8550v.2
20-22476-rdd        Doc 847     Filed 07/31/20 Entered 07/31/20 14:04:37             Main Document
                                             Pg 6 of 8



to which such claim or interest entitles the holder of such claim or interest . . . .” 11 U.S.C. §

1124(a)(1). The Bankruptcy Court for the Southern District of New York explained that:

         In general, “[t]he [Bankruptcy] Code treats a claim as impaired unless the plan
         leaves in place all rights to which the claim entitles its holder, except for certain
         rights to accelerate payments after default.” In re DBSD, 634 F.3d 79, 89 n.4 (2d
         Cir. 2011). See also In re Taddeo, 685 F.2d 24, 28 (2d Cir. 1982) (“Congress
         define[d] impairment in the broadest possible terms.”). “If the debtor’s Chapter 11
         reorganization plan does not leave the creditor’s rights entirely ‘unaltered,’ the
         creditor’s claim will be labeled as impaired under § 1124(1) of the Bankruptcy
         Code.” In re PPI Enterprises (U.S.), Inc., 324 F.3d 197, 202 (3d Cir. 2003). Any
         alteration to the claimant’s legal, equitable, or contractual rights under a plan would
         make that claim impaired.

         In re GSC, Inc., 453 B.R. 132, 177 (Bankr. S.D.N.Y. 2011). See, e.g., In re Atl. Terrace

Apartment Corp., 226 B.R. 535, 538 (Bankr. E.D.N.Y. 1998) (holding that any alteration of

rights constitutes impairment).

         Moreover, it is a basic principle of bankruptcy law each separate bankruptcy estate in a

multi-debtor case must be treated separately unless grounds for substantive consolidation are

demonstrated. See Federal Deposit Ins. Corp. v. Colonial Realty Co., 966 F.2d 57, 58 (2d

Cir.1992). In re Tower Auto., Inc., 356 B.R. 598, 603 (Bankr. S.D.N.Y. 2006). Here, there has

been no substantive consolidation. Accordingly, the Debtors are not free to cancel the

Intercompany Claims owing to the Subsidiary Debtors to the detriment of the holders of the

Subsidiary Unsecured Notes, and the Debtors have very appropriately provided assurances that

they will not do so. The Subordinated Unsecured Notes Trustee simply seeks to have these

assurances and disclosures included within the confirmation order.

         Consistent with the July 15 Notice, the Suggested Language would limit Debtors’ Class

13 elections of the Plan, to make it clear that Debtors would not impair the Subsidiary Unsecured

Notes by confiscating important economic assets in the form of Intercompany Claims held by

Subsidiary Debtors, including super priority administrative expense claims. The Suggested


                                                   6
4838-1750-8550v.2
20-22476-rdd        Doc 847   Filed 07/31/20 Entered 07/31/20 14:04:37            Main Document
                                           Pg 7 of 8



Language would also affirmatively prohibit Restructuring Transactions that could impair the

Subsidiary Notes by, for example, undercutting the structurally senior position enjoyed by the

indebtedness of the Subsidiary Debtors.

         Including the Suggested Language in the confirmation order does not prejudice the

Debtors as they have essentially agreed to these limitations by formally disclosing their

intentions to preserve the prepetition and post-petition Intercompany Claims assets of each of the

Subsidiary Debtors in the Notice Of Treatment Of Certain Intercompany Claims Pursuant To

The Plan [Dkt. No. 729] and by indicating in a draft of its Restructuring Transactions

Memorandum that the intended corporate Restructuring Transactions were unrelated to the

current status of the Subsidiary Debtors. To the contrary, it would be beneficial to have the

understandings set forth in one document and the confirmation order is the right vehicle for

doing so.




                                                 7
4838-1750-8550v.2
20-22476-rdd        Doc 847   Filed 07/31/20 Entered 07/31/20 14:04:37         Main Document
                                           Pg 8 of 8



         WHEREFORE, the Subsidiary Unsecured Notes Trustee respectfully requests that the

Court condition approval of the Plan upon the inclusion of the Suggested Language set forth

herein in the Confirmation Order.

Dated: July 31, 2020
                                            Respectfully submitted,



                                            KELLEY DRYE & WARREN LLP

                                            By: /s/ James S. Carr
                                            101 Park Avenue
                                            New York, New York 10178
                                            Tel: (212) 808-7800
                                            Fax: (212)-808-7897
                                            James S. Carr, Esq.
                                            Kristin S. Elliott, Esq

                                                   -and-

                                            MASLON LLP
                                            3300 Wells Fargo Center
                                            90 South Seventh Street
                                            Minneapolis, Minnesota 55402
                                            (612) 672-8200
                                            Clark T. Whitmore, Esq.
                                            Jason Reed, Esq.

                                            Counsel for U.S. Bank National Association, as
                                            Subsidiary Unsecured Notes Trustee




                                               8
4838-1750-8550v.2
